DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The amended claims filed 06/27/2022 have overcome the 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20150201563 A1) in view of Yusibov (US 20120279127 A1).
Regarding claim 1, Chiang discloses a grow chamber comprising:
a. At least two support columns (two of the 40 and 743 collectively on a single horizontal level of the grow chambers; see figures 5, 7A-7B, and 8, figure 7A illustrating 743 removable from 7 and individually attachable to 40, and paragraph [0030]), the support columns each including at least one alignment projection (402; see figure 5 and paragraph [0028]) and at least one alignment projection receiving recess (upper portion of 741 in 743; see figures 5 and 7A-7B and paragraph [0030)) for receiving an alignment projection (402 of 40 stacked above the first horizontal level; see id. and figure 7D) of an adjacent grow chamber support column (40 stacked above the first horizontal level; see id.);
b. A grow chamber frame (5; see figures 5 and 8 and paragraphs [0029]-[0030] and [0032]-[0033]) extending between the at least two support columns. See id.
Chiang does not expressly teach whether the at least two support columns include a shifting interface as claimed.	Yusibov, similarly directed to a grow chamber (152), teaches that it is known in the art to have the grow chamber comprise a shifting interface (182; see figure 2 and paragraph [0026]) at opposite ends of each of the sidewalls of the grow chamber (see id.) to enable fastening of an external support or shifting device (robotic manipulator or automatic machinery) to the grow chamber. See id. and paragraph [0032].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the grow chamber of Chiang to comprise a shifting interface at opposite ends of each of the sidewalls of the grow chamber to enable fastening of an external support or shifting device to the grow chamber, as taught by Yusibov, in order to use an automatic or machinery-driven system for adjusting the configurations of the grow chambers as desired, especially where larger-scale systems are used. See Chiang at figures 7A-7D and paragraph [0008]. Although Chiang as modified by Yusibov does not expressly teach that the at least two support columns include the shifting interface, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the position of the shifting interfaces to be on the at least two support columns, in order to place the shifting interfaces in the strongest structure of the grow chamber, i.e., support columns instead of a thin frame which might break when lifted, and to support the chamber in a wide position such that load is evenly distributed between the arms of the robotic manipulator or automatic machinery during transport. The modification above amounts to merely modifying the positioning of the shifting interface, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; fn re Kuhle, 526 F.2d 553, 188 USPO 7 (CCPA 1975).
Regarding claim 2, Chiang as modified by Yusibov teaches that the support columns are posilianed on the outside of the grow chamber frame. See Chiang at figures 5 and 8 and paragraphs [0029]-[0030]).
Regarding claim 3, Chiang as modified by Yusibov teaches that the grow chamber frame defines a floor space, (for Chiang 6, 301, 305; see Chiang at figures 6, 7D and 8 and paragraphs [0027] and (0029]) the floor space being completely occupied by a number of floor panels that form a floor and wherein the grow chamber frame defines a lid space, the lid space being completely occupied by a number of lid panels that form a lid. See also Chiang at figures 7B and 8, illustrating a larger grow chamber having the floor and lid space completely occupied by a number of floor and lid panels; Chiang at figure 7D, illustrating a larger grow chamber having floor and lid spaces between the two levels of the grow chamber and on top and bottom sides of the grow chamber that can be completely occupied as claimed.
Regarding claim 6, Chiang as modified by Yusibov teaches that the grow chamber frame defines a lid space (for Chiang 301, 305; see Chiang at fiqures 1 and 8 and paragraph [0027] that can be completely occupied by a number of lid panels (functional language that Chiang as modified by Yusibov is capable of). See also Chiang al figure 8, illustrating a larger grow chamber having the floor and lid space completely occupied by a number of lid panels.
Regarding claim 7, Chiang as modified by Yusibov teaches a canopy assembly (Chiang 40 extending above the grow chamber; see Chiang at figure 7D) for supporting a plant shoot canopy. See id, noting that the plant shoot canopy may be tied to or otherwise supported by the canopy assembly of Chiang as modified by Yusibav.
Regarding claim 9, Ghiang as modified by Yusibov teaches at least one removable panel (one of the panels forming Chiang 9; see Chiang at figure 5 and paragraphs [0028]-[0029]) secured to the grow chamber frame for permitting access to the grow chamber interior. See id.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20150201563 A1) in view of Yusibov (US 20120279127 A1) as applied to claim 1 above, and further in view of Joseph et al. (US 20170099791 A1).
Regarding claim 4, Chiang as modified by Yusibov teaches that the lid panels (Chiang 301; at Chiang 301, 305 together) define a number of recesses (Chiang 304; or Chiang 306; see Chiang at figure 8 and paragraph [0033]) which form respective passages in the led when the lid panels are placed in the respective space (see id), the passages being adapted to allow a respective plant to pass therethrough. See id. Chiang as modified by Yusibav further teaches that the lid panel is capable of being configured or used also as a floor panel (see Chiang at figures 7D and 8 and paragraphs [0005], [0008], and [0032], noting that another grow chamber could be stacked directly on top of the grow chamber, but does not expressly teach the floor panels defining a number of recesses which form respective passages in the floor when the floor panels are placed in the respective space, the passages being adapted to allow a respective plant to pass therethrough.
Joseph, similarly directed to a grow chamber (2200; see figure 42), wherein the grow chamber defines a floor and lid space (see figures 40 and 43) that can be completely occupied by a number of floor and lid panels (2260; see id., figure 42, and paragraphs [0105]-[0107]; see also figure 38.1, noting that when the grow chambers are vertically stacked, the floor panel of a next-higher grow chamber becomes the lid panel of the grow chamber), teaches that it is known in the art to have the floor and lid panels define a number of recesses (formed in 2262, or recess into which 2262 is placed; see figure 42 and paragraph [0105]) which form respective passages in the floor and lid (see figures 24.1-26.5 and 43 and paragraphs [0105]-[0107]) when the floor and lid panels are placed in the respective space (see id.), the passages being adapted to allow a respective plant to pass therethrough. See id.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Chiang as modified by Yusibov to have the floor and lid panels define a number of recesses which form respective passages in the floor and lid when the floor and lid panels are placed in the respective space, the passages being adapted to allow a respective plant to pass therethrough, as taught by Joseph, in order to configure the grow chamber of Chiang as modified by Yusibov such that it may be vertically extended as a plant grows and lengthens, so as to accommodate the taller plant and obviate the need to transplant the plant to another container. See Joseph al paragraphs [0083)]-[00891.
Regarding claim 5, Chiang as modified by Yusibov and Joseph teaches that each at the recesses is provided with a plant interface (Chiang 305, see Chiang at figure 8 and paragraph [0033] Joseph 2262, see Joseph at figure 42 and paragraphs [0105] and [0107].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20150201563 A1) in view of Yusibov (US 20120279127 A1) as applied to claim 1 above, and further in view of Dearinger (US 20180338440 A1).
Regarding claim 8, Chiang as modified by Yusibov does not expressly teach an intake panel and an exhaust panel secured to the grow chamber frame and providing for venting of the chamber interior.
	Dearinger, similarly directed to a grow chamber comprising a frame having panels (see figures 1 and 5), teaches that His known in the art to have an intake panel (panel having 160) and an exhaust panel (panel having 310) secured to the grow chamber (see id) and providing for venting of the chamber interior. See figure 4 and paragraphs [0031]-[0032].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Chiang as modified by Yusibov to have an intake panel and an exhaust panel secured to the grow chamber frame (see Chiang al figure 5) and providing for venting of the chamber inferior, as taught by Dearinger, in order to ensure adequate aeration, gas delivery, etc. to the plant for optimum growth.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20150201563 A1) in view of Joseph et al. (US 20170099791 A1).
Regarding claim 20, Chiang teaches a process of constructing a grow chamber around a section of a growing plant (see, e.g., figure 8) comprising the steps of:
a. Providing at least two support columns (two of the 40 and 743 collectively on a single horizontal level of the grow chambers; see figures 5, 7A-7B, and 8, figure 7A illustrating 743 removable from 7 and individually attachable to 40, and paragraph [0030]);
b. Constructing a chamber frame (5; see figures 5 and 8 and paragraphs [0029]-[0030] and [0032]-[0033]) extending between the at least two support columns (see id.), the chamber frame defining a floor and lid space (for 6, 301, 305; see figures 6, 7D and 8 and paragraphs [0027] and [0029]); 
c. Providing at least two floor and lid panels (6, 301) in the respective space (see figures 7B and 8), each lid panel having a plant interface (305) to engage the plant (see figure 8 and paragraph [0033]), the plant extending through the plant interface. See id.
Chiang further teaches that the id panel is capable of being configured or used also as a floor panel (see Chiang al figures 7D and 8 and paragraphs [0005], [0008], and [0032], noting that another grow chamber could be stacked directly an top of the grow chamber, but does not expressly teach each of the floor panels having a plant interface to engage the plant, the plant extending through the plant interface.
Joseph, similarly directed to a process of constructing a grow chamber (2200; see figure 42) around a section of a growing plant comprising the step of: constructing a chamber frame (frame of 2200) defining a floor and lid space (see figures 40 and 43), teaches that it is known in the art to have a further step of providing at least two floor and lid panels (2260) in the respective space (see id., figure 42, and paragraphs [0105]- [0107]; see also figure 38.1, noting that when the grow chambers are vertically stacked, the floor panel of a next-higher grow chamber becomes the lid panel of the grow chamber), each floor and lid panel having a plant interface (2262, see figure 42 and paragraphs [0105] and [0107]) to engage the plant, the plant extending through the plant interface. See figures 24.1-26.5 and 43 and paragraphs [0105]-[0107].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Chiang ta have each of the floor and lid panels have a plant interface to engage the plant, the plant extending through the plant interface, as taught by Joseph, in order to configure the grow chamber of Chiang such that ii may be vertically extended as a plant grows and lengthens, so as to accommodate the taller plant and obviate the need to transplant the plant to another container. See Joseph at paragraphs [0083]-[0089].
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant’s argument on Page 6 of the Remarks that “D1 (Chiang) teaches against any shifting” pointing to one single figure 9B as an example of this, is not found persuasive. Nowhere in disclosure of Chiang does it recite that the boxes are interlocked with no lifting or shifting possible. Applicant is making this "not capable of shifting" assumption based solely off of one figure alone that does not explicitly show or teach this. Therefore, it cannot be asserted that Chiang “teaches away” from shifting.
Applicant argues on Page 7 of the Remarks that “the OA cites no evidence in either D1 (Chiang) or D2 (Yusibov) that would cause a person to combine the teaching of D1 and D2 in the manner proposed,” is not found persuasive. The examiner provided a lengthy explanation of motivation to combine Chiang and Yusibov, including appropriately applying case law motivation. None of the motivation recited in the rejection above was derived from applicant's disclosure.
Applicant’s argument on Page 7 of the Remarks that “D3’s (Joseph) teachings relate to a series of stacked chambers that allow a single plant to grow up through the stack of chambers. That is the reason for providing the floor panels with a recess. Neither D1 (Chiang) or D2 (Yusibov) describe such a feature. Rather, D1 and D2 teach single layers with discrete plants in each layer. Thus, there would be no reason to put a passage in the floors of D1/D2 or any combination of their teachings because this would compromise the function of such a device (i.e. allow leakage out of the chamber),” is not found persuasive. The single layers of D1/D2 vs. the multilayers of D3 doesn't eliminate a reason to incorporate a passage in the floors. The examiner provided sound reasoning for combining D1/D2 with D3, that motivation which is supported in the disclosure of Joseph as cited in the rejection above. Additionally, there would be no leakage because of sink 310 below where plants are growing to catch water.
Applicant’s argument on Page 8 of the Remarks that “D4 (Dearinger) teaches a cloner, not a planter box, such as D1 or D2. As such, one of ordinary skill in the art would not look to improve the devices of D1/D2 with the teaching of D4,” is not found persuasive. A "cloner" still provides a system capable of cultivating and growing plants, just as the systems of D1/D2 are capable of cultivating and growing plants. Whether or not the plants being grown within the system are cloned plants, or not, is irrelevant.
Applicant’s argument on Page 8 of the Remarks that “D1 teaches a planting box for supporting potted plants. There are no sections of a growing plant described in D1 and thus no step for constructing a grow chamber around a section of a growing plant as claimed,” is not found persuasive. The potted plant is a growing plant, so the grow chamber constructed around the potted plant of D1 is around a growing plant.
Applicant’s argument on Page 8 of the Remarks that is would not of been obvious to combine D1 and D3 “because it would allow for leakage out of the containment tray of D1 and because D1 teaches the use of pots to contain discrete plants which would be compromised by the use of a plant interface as taught by D3,” is not found persuasive. Firstly, there would be no leakage because of sink 310 below where plants are growing to catch water. Secondly, it is common in the art to optionally grow plants in pots or without pots, therefore modifying a plant interface utilizing a pot with a plant interface without a pot is a known modification to make in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer (US 10492379 B1), Lam (US 10029184 B2), Johnson (US 5428922 A), and Johnson (US 4419843 A). The references listed related to stacked and stackable planting systems which directly relates to the presently claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                 

/MONICA L PERRY/Primary Examiner, Art Unit 3644